Citation Nr: 1123326	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  08-22 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for nicotine dependence.  

2.  Entitlement to service connection for peripheral vascular disease, status post left femoral distal bypass, including as secondary to nicotine dependence.  

3.  Entitlement to service connection for neurologic damage in the left groin, including as secondary to peripheral vascular disease, status post left femoral distal bypass.  

4.  Entitlement to a rating in excess of 30 percent for arthritis of the left hip, status post total hip replacement, with removal of the femoral head.  

5.  Entitlement to a certificate of eligibility for the purchase of an automobile and adaptive equipment or for adaptive equipment only.  

6.  Entitlement to special monthly compensation based on the need for regular aid and attendance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from December 1977 to March 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The claims for service connection for peripheral vascular disease and neurologic damage in the left groin, for a rating in excess of 30 percent for arthritis of the left hip, status post total hip replacement, and entitlement to special monthly compensation based on the need for regular aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical diagnosis of nicotine dependence.  

2.  The claim for residuals of using tobacco products in service was received in September 2008.  

3.  The Veteran does not have loss, loss of use, or ankylosis of any extremity or central visual acuity of 20/200 or less.  


CONCLUSIONS OF LAW

1.  The criteria for service-connection for residuals of smoking in service, including nicotine dependence are not met.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2010).  

2.  The criteria for a certificate of eligibility for the purchase of an automobile and adaptive equipment or for adaptive equipment only have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in January 2009 the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim for service-connection for cigarette smoking, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  In April 2009, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim for an automobile allowance, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These notice letters were provided before the adjudication of the claims in June 2009.  Both letters also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records have been obtained.  His available post-service treatment records have also been obtained.  The Veteran has had a VA examination and a medical opinion has been obtained.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for Nicotine Dependence

This claim arose in a September 2008 statement in which the Veteran asserted that his assignments during service were stressful.  He claimed that the over-use of nicotine to relieve the associated stress created a dependence on cigarettes, which led to the collapse of a femoral artery in his left leg in 2007.  The RO construed this and subsequent statements as claims for service connection for nicotine dependence; peripheral vascular disease, status post left femoral distal bypass, as secondary to nicotine dependence; and neurologic damage in the left groin, as secondary to peripheral vascular disease, status post left femoral distal bypass.  This decision will be limited to the claim for service-connection for nicotine dependence.  The other issues will be addressed in the remand below.  Both the facts and the law require the denial of the claim for service-connection for nicotine dependence.  

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Nicotine dependence is a medical issue.  Parker v. Principi, 15 Vet. App. 407, 411 (2002).  In this case, while there are medical diagnoses relating the Veteran's lower extremity problems to smoking, there is no competent medical evidence of a diagnosis of nicotine dependence.  Moreover, the Veteran has not identified any care provider who may have diagnosed nicotine dependence or any related psychiatric disability.  Thus, the Board finds that there is no competent medical evidence to support the presence of nicotine dependence and the claim must be denied.  In reaching this conclusion, the Board has reviewed the extensive claims file and we do not find any supporting evidence that might put the issue in approximate balance.  Consequently, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Further, the claim must be denied as a matter of law.  

Notwithstanding any other provision of the law, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in active military, naval, or air service for the purposes of Title 38, on the basis that it resulted from injury or disease attributable to the use of tobacco products by the veteran during the veteran's service.  38 U.S.C.A. § 1103 (West 2002).  

Claims based on the effects of tobacco products.
(a) For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  
(b) The provisions of paragraph (a) of this section do not prohibit service connection if: (1) The disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or (2) The disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or (3) Secondary service connection is established for ischemic heart  disease or other cardiovascular disease under § 3.310(b). 
(c) For claims for secondary service connection received by VA after June 9, 1998, a disability that is proximately due to or the result of an injury or disease previously service-connected on the basis that it is attributable to the veteran's use of tobacco products during service will not be service-connected under § 3.310(a).
38 C.F.R. § 3.300 (2010).  

VA can only pay compensation benefits as authorized by law and implementing regulations.  Pertinent here, is the decision by Congress with the agreement of the President, that for claims received by VA after June 9, 1998, service-connection will not be granted on the basis that it is attributable to a veteran's use of tobacco products.  In this case, the claim for service-connection for nicotine dependence was received in September 2008, over 10 years after the cut-off date for such claims.  Thus, the claim for service-connection for nicotine dependence must be denied as a matter of law.  

Automobile and Adaptive Equipment or Adaptive Equipment Only

The Veteran also contends that his service-connected left hip replacement is so disabling that it warrants benefits for an automobile and/or adaptive equipment.  

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  (1) The term "eligible person" means (A) any veteran entitled to compensation under 38 U.S.C., Chapter 11, for any of the disabilities described in subclause (i), (ii), or (iii) below, if the disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: 
(i) The loss or permanent loss of use of one or both feet; 
(ii) The loss or permanent loss of use of one or both hands; 
(iii) The permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye. 
38 U.S.C.A. § 38 U.S.C.A. § 3901(1)(A); 38 C.F.R. § 3.808(b)(1-3).  

Loss of use of a hand or foot, will be held to exist where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function of the hand or foot, whether acts of grasping,, manipulation, etc, in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  
(a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more, will be taken as loss of use of the hand or foot involved.  
(b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 86 (28th ed., 1994).  

For adaptive equipment only, eligibility includes a person with ankylosis of one or both knees or one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).  

The Board has carefully reviewed the extensive medical evidence in the claims file, including the clinical notes and the report of the June 2009 VA examination of the Veteran's joints.  There is simply no competent medical evidence of loss, loss of use (as defined above), central visual acuity of 20/200 or less, or ankylosis.  In fact, the recent examination shows that there is motion, not ankylosis in the lower extremity joints and that there is no loss of use such that the Veteran would be equally well served by an amputation and prosthesis.  

The June 2009 VA joints examination demonstrated that while the Veteran may have some functional deficits, he has not lost the use of any extremity.  The examiner noted the ranges of left and right hip motion.  There was pain on motion and repetition, but no additional limitation of motion with repetition.  There was no joint ankylosis.  The left leg was only one inch shorter than the right.  The examiner expressed the opinion that the left hip disability prevented exercise, sports and recreation; and severely limited chores, shopping, and travel, but had only a mild effect on driving and no effect on feeding, bathing, dressing, toileting, and grooming.  Thus, the June 2009 VA examination clearly demonstrates that the Veteran would not be equally well served by the amputation of either lower extremity and a replacement prosthesis.  

The May 2009 VA ophthalmology examination revealed uncorrected visual acuity of 20/20 on the right and 20/25 on the left.  

Therefore, the Veteran's disabilities do not meet the basic requirements for a certificate of eligibility for the purchase of an automobile and adaptive equipment or for adaptive equipment only.  That is, the medical records provide a preponderance of evidence showing that the Veteran does not have loss, loss of use, or ankylosis of any extremity or that he has central visual acuity of 20/200 or less.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Veteran reports that the service department provided him with a steering wheel knob after shoulder surgery in service.  The service departments operate under different programs with different guidelines, so being provided with a steering wheel knob by the service department is not evidence that the Veteran qualifies for the claimed benefits from VA.  It does not show he has suffered the requisite loss, loss of use, or ankylosis of any extremity, or that he has central visual acuity of 20/200 or less.  


ORDER

Service connection for nicotine dependence is denied.  

Entitlement to a certificate of eligibility for the purchase of an automobile and adaptive equipment or for adaptive equipment only is denied.   


REMAND

The Veteran claims that the stresses of his military service caused him to smoke, that this resulted in peripheral vascular disease, which required surgery and resulted in neurologic damage in his left groin.  VA has considered this claim and notes that the law prohibits benefits based on claims of smoking in service.  However, VA must consider all bases for claims that are reasonably raised by the record.  VA medical center records for April 2007 show that the Veteran was hospitalized for surgical treatment of his peripheral vascular disease.  Prior to surgery, a doctor made a note discussing the Veteran's condition.  "His elevated hematocrit creates an interesting issue in that simply correcting his hematocrit creates to a more normal range (<45%) will reduce his blood viscosity and may actually return him to his previous state of exercise claudication and resolve his rest pain."  There was a diagnosis of polycythemia secondary to smoking.  Phlebotomy was required before surgery could be performed.  See 38 C.F.R. § 4.117, Diagnostic Code 7704.  

Diagnosing polycythemia as secondary to smoking does not preclude service-connection.  The law and regulations against service-connection based on smoking in service do not prohibit service connection if the disability resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  In this case, the appellant was apparently serving as a recruiter and receiving medical care from VA prior to his release from active service.  While he was still on active duty, in December 1995, VA laboratory studies revealed an elevated hematocrit of 56.  Other studies, shortly after service, are consistently high: 54.7 in January 1997, 53.5 in May 1997, 54.4 in August 1997, 52.5 in March 1998, and 54.5 in April 1999.  That is, since there is evidence of elevated hematocrit and polycythemia in service, it may be possible to grant service-connection for polycythemia and its residuals.  Those residuals might include the Veteran's left lower extremity vascular surgeries.  Thus, we are remanding for a medical opinion.  

The June 2009 rating decision evaluating the left hip was based on a June 2009 VA joints examination.  Review of the examination report shows it to be inadequate.  The examiner noted that there was evidence of pain with active motion, but did not specify where in the range of motion the pain began.  The examiner also reported moderate weakness in the left hip and objective pain on repetitive motion, but did not attempt to quantify these findings into additional range of motion lost.  Thus, the examination does not conform to the requirements of 38 C.F.R. §§ 4.40, 4.45 as explained by the United States Court of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consequently, a compliant examination is needed.  

On examination for the need for regular aid and attendance, in December 2007, the examining nurse practitioner ascribed the Veteran's disability to severe peripheral vascular disease.  In as much as service-connection for peripheral vascular disease has not been established and is the subject of this remand, action on the claim for special monthly compensation based on the need for regular aid and attendance must be deferred.  Moreover, review of the examination report shows it to be inadequate, because it reports conclusions without any supporting findings.  For example, in the section that asks for a description of upper extremity restrictions, the nurse entered "self-feeding, dressing, elimination," without further comment as to upper extremity function.  There is no description of limitation of motion, weakness, incoordination, grip, fine movements, or anything else that would provide the required description of upper extremity impairment.  We are left wondering how the Veteran's left lower extremity symptoms would require aid and attendance on a regular basis.  Under these circumstances, an adequate examination must be obtained.  

Accordingly, the claims for service connection for peripheral vascular disease and neurologic damage in the left groin, for a rating in excess of 30 percent for arthritis of the left hip, status post total hip replacement, and for entitlement to special monthly compensation based on the need for regular aid and attendance are REMANDED for the following action:

1.  The Veteran's VA clinical records since January 2010 should be printed and associated with the claims folder.  

2.  The Veteran should be scheduled for a VA vascular examination.  The claims folder should be made available to the examiner in conjunction with the examination.  All tests or studies that may be needed to respond to the following questions should be done.  The examiner should express an opinion on the following:

a.  Did the service-connected hypertension contribute to cause the Veteran's left lower extremity peripheral vascular disease?  Please explain.  

b.  Did a blood disorder manifested by elevated hematocrit contribute to cause the Veteran's left lower extremity peripheral vascular disease?  Please explain.  

c.  What are the current residuals of the Veteran's left lower extremity peripheral vascular disease?  Specifically, does the Veteran have continuing groin pain as a surgical residual?  If so, what is the cause of the pain?  

3.  The Veteran should be scheduled for a VA examination of his left hip joint.  The claims folder should be made available to the examiner in conjunction with the examination.  All tests or studies that may be needed to respond to the following questions should be done.  The examiner should express an opinion on the following:

a.  What is the range of left hip motion, describing any limiting factors.  If the veteran experiences pain on motion, the physician should express an opinion as to the credibility of the complaints and the specify the evidence on which he bases his assessment.  The doctor should report at what point in the range of motion any pain appears and how it affects motion.  

b.  Describe all functional loss affecting the left hip, including more movement than normal (instability), any locking, weakened movement, fatigability and lack of endurance, incoordination, swelling, deformity, atrophy of disuse, disturbance of locomotion or interference with weight bearing.  

The examiner should provide an opinion describing the functional impairment in terms of the degree of additional range-of-motion lost.  If the examiner cannot describe the functional impairment in terms of the degree of additional range of motion lost, he should explain why.  (Reference to "mere speculation" is unacceptable.)

4.  The Veteran should be scheduled for a VA examination to determine his need for regular aid and attendance.  The claims folder should be made available to the examiner for review in conjunction with the examination.  Any tests or studies needed to respond to the following should be done.  

a.  The examiner should describe all upper extremity impairments, including limitations of joint motion, more movement than normal, weakened movement (strength should be measured), excess fatigability, incoordination, and pain on movement.  Grip and fine movements should be described.  

b.  The examiner should discuss the Veteran's ability to feed himself, identifying the findings that indicate that he can or cannot do so.  

c.  The examiner should discuss the Veteran's ability to button clothing, identifying the findings that indicate that he can or cannot do so.  

d.  The examiner should discuss the Veteran's ability to shave himself, identifying the findings that indicate that he can or cannot do so.  

e.  The examiner should discuss the Veteran's ability to attend to the needs of nature by himself, identifying the findings that indicate that he can or cannot do so.  

f.  The examiner should describe all lower extremity impairments, including limitations of joint motion, more movement than normal, weakened movement (strength should be measured), excess fatigability, incoordination, and pain on movement.  The examiner should report whether there is any atrophy, contractures, or other interference with lower extremity function.  Comment specifically, describing any findings as to weight bearing, balance and propulsion, for each lower extremity.  That is, findings for the right and left lower extremities should be reported separately.  

g.  The examiner should express an opinion as to whether the Veteran needs the regular aid and attendance of another person on a regular basis, with a complete explanation.  

5.  Thereafter, the agency of original jurisdiction should readjudicate this claim in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


